Citation Nr: 0109294	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  99-22 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disorder as secondary to a service-connected right below-the-
knee amputation.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back disorder 
as secondary to a service-connected right below-the-knee 
amputation.

5.  Entitlement to an increased evaluation for arthritis and 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling.

6.  Entitlement to a temporary total evaluation as a result 
of convalescence for outpatient treatment for a service-
connected disability under 38 C.F.R. § 4.30.
7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

The veteran had active service from March 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. 

A review of the record shows that an unappealed RO decision 
in September 1988 denied an application to reopen a claim for 
secondary service connection for a right shoulder disorder, 
and an unappealed RO decision in April 1993 denied an 
application to reopen a claim for secondary service 
connection for a low back disorder.  The RO failed to apply 
the law and regulations pertaining to finality of prior 
unappealed RO decisions.  The issue is more appropriately 
framed as set forth in the ISSUE portion of this decision.  
This is because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the way the RO characterized the issue, the 
initial question before the Board is whether new and material 
evidence has been presented.  Id.   
In September 2000, the Board received additional medical 
evidence pertaining to the veteran's claims with a waiver of 
RO consideration.  38 C.F.R. § 20.1304(c) (2000).  

The issue of an increased rating for a left knee disability, 
and the reopened (as the result of this Board decision) 
claims for service connection for right shoulder and low back 
disabilities are addressed in the remand appended to this 
decision.  The Board must defer adjudication of the appeal of 
a total disability rating based on individual unemployability 
due to service-connected disabilities pending additional 
development of these claims.


FINDINGS OF FACT

1.  There is no medical evidence of a causal link between 
hearing loss or tinnitus, which were first demonstrated more 
than 45 years after service, and any incident of active duty.

2.  A September 1988 rating decision declined to reopen a 
claim for service connection for a right shoulder disorder as 
secondary to the right below-the-knee amputation.

3.  The evidence received since the September 1988 rating 
decision is so significant that it must be considered to 
fairly decide the merits of the veteran's claims of 
entitlement to secondary service connection for a right 
shoulder disorder.

4.  An April 1993 rating decision declined to reopen the 
veteran's claim for secondary service connection for a low 
back disorder.

5.  The evidence received since the April 1993 rating 
decision is so significant that it must be considered to 
fairly decide the merits of the veteran's claim of 
entitlement to secondary service connection for a low back 
disorder.

6.  The veteran's October 1998 incision and drainage of 
cellulitis on his service-connected below the right knee 
amputation stump did not result in an incompletely healed 
surgical wound, a stump of a recent amputation (the veteran's 
below-the-knee amputation was performed years ago and is 
compensated by his service-connected rating of 40 percent), 
therapeutic immobilization of one major joint or more, 
application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or immobilization by cast, without surgery, of one major 
joint or more. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 (2000).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 (2000).

3.  The September 1988 rating decision that declined to 
reopen a claim for service connection for a right shoulder 
disorder is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 20.1103 (2000).

4.  The evidence received since the September 1988 rating 
decision is new and material, and the veteran's claim for 
service connection for a right shoulder disorder has been 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156 (2000).

5.  The April 1993 rating decision that declined to reopen 
the veteran's claim for service connection for a low back 
disorder is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 20.1103 (2000).
6.  The evidence received since the April 1993 rating 
decision is new and material, and the veteran's claim for 
service connection for a low back disorder has been reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156 (2000).

7.  The criteria for a temporary total evaluation as a result 
of convalescence for outpatient treatment for a service-
connected right below-the-knee amputation have not been met.  
38 C.F.R. § 4.30 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).  A claim may be granted 
based upon the application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
With respect to a chronic disability subject to presumptive 
service connection, such as a sensorineural hearing loss, 
evidence that the chronic disorder was manifested to a 
compensable degree within the prescribed period, one year, is 
sufficient to establish service connection.  See 38 C.F.R. 
§§ 3.307, 3.309; Traut v. Brown, 6 Vet. App. 498, 502 (1994).

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz, is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies, 500, 1000, 2000, 3000 or 4000 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2000).

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(the "Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a)).  After receiving an 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication which information 
and evidence must be provided by the claimant and which will 
be obtained by VA.  If VA is unable to obtain information, it 
must notify the claimant of which records have not been 
secured, explain the efforts made to obtain those records and 
describe any further action which VA will take.  If the 
records sought are Federal department or agency records, VA 
must continue its efforts unless it is reasonably certain 
that such records do not exist or that further efforts to 
obtain them would be futile.  

The Board finds that the heightened requirements have been 
met with respect to the veteran's claims for service 
connection for hearing loss and tinnitus.  The RO has 
afforded the veteran a VA audiological examination, in May 
1999, and a separate ear component was included with that 
examination.  The August 1999 rating decision on appeal was 
included with the August 1999 notice, informing the veteran 
of what was required for a successful prosecution of the 
veteran's claims.  Likewise, the October 1999 statement of 
the case informed the veteran of the requirements for 
successful claims.  The Board finds that the VA's duty to 
assist has been fully met in regard to the requirements of a 
VA examination and notice, and further development would be 
merely duplicative of efforts made to date.
Service medical records contain no reference to either 
hearing loss or tinnitus.  There is no medical evidence of 
sensorineural hearing loss within one year off service.  
38 C.F.R. §§ 3.307, 3.309.  As a result of his claim, the RO 
afforded the veteran a VA audiological examination in May 
1999.  The veteran informed the VA audiologist that he was 
exposed to noise during service, and that he wore headphones 
during service.  More recently, he related that he had 
progressive hearing loss over the past 10 years, and tinnitus 
for many years.  He informed the examiner who conducted the 
ear disease portion of the examination that his hearing loss 
and tinnitus had continued for perhaps as long as 20 years.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
60
60
LEFT
20
20
45
60
60

The examiner concluded that the average pure tone threshold 
in the right ear was 41 and in the left ear 46.  Speech 
audiometry revealed speech recognition ability of 92 percent 
bilaterally.  The results from this test reflect that the 
veteran has a hearing loss disability for VA compensation 
purposes.  However, the VA audiologist stated that the 
etiology of the veteran's hearing loss was not clear.  There 
was no indication on the report of the audiological 
evaluation or on an ear examination performed at that time of 
a causal link between hearing loss or tinnitus and any 
incident of service, to include excessive noise exposure more 
than 45 years prior to these examinations.  

The United States Court of Appeals for the Federal Circuit 
held in Collette v. Brown that under 38 U.S.C.A. § 1154 (b), 
a combat veteran's assertions of an event during combat are 
to be presumed if consistent with the time, place and 
circumstances of such service.  Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).  Indeed, given the fact of the 
veteran's combat duty, the Board does not question his 
contention of exposure to excessive noise during that time.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that, notwithstanding the Collette 
decision, a veteran still had to provide the required nexus 
between the in service incurrence of an event and a current 
disability.  Libertine v. Brown, 9 Vet. App. 521 (1996).  
That holding has consistently been upheld.  Wade v. West, 11 
Vet. App. 302 (1998).

While the veteran was undoubtedly had in-service acoustic 
trauma, history obtained from the veteran upon the 1999 VA 
audiology and ear examinations indicates  hearing loss and 
tinnitus did not occur until many years following his 
service.  The veteran informed VA examiners that the 
disorders began 10 to 20 years prior to his claim, which 
places onset in the late 1970s, at the earliest, more than 
two decades following his separation from service.  Moreover, 
as noted above, VA examiners could not ascribe an etiology to 
the veteran's hearing loss, even after being informed of in-
service acoustic trauma.  Thus, the record is devoid of 
medical evidence that would establish a relationship between 
current hearing loss and tinnitus and the veteran's service.  
The Board has considered the veteran's statements regarding 
the contended causal links but, as a layperson, he is not 
competent to provide a medical opinion on such matters as 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

As there is no medical evidence establishing a relationship 
between in-service acoustic trauma and hearing loss and 
tinnitus that was first manifested many years following 
service, the Board must find that the preponderance of the 
evidence is against these claims.  The evidence is not in 
equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102 (2000).  

II.  New and Material

Service connection may be granted for a disability 
proximately due to, or the result of, a service-connected 
disability.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310(a) (2000).  For purposes of granting 
secondary service connection, the Court has also defined 
"disability" to include any additional impairment of 
earning capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is itself a 
separate disease or injury caused by the service-connected 
condition, and that accordingly, the additional disability 
shall be compensated.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Thus, any increase in the severity of a 
nonservice-connected disorder due to a service-connected 
disorder may be service-connected under 38 C.F.R. § 3.310(a).

The veteran is seeking service connection for a right 
shoulder and a low back disorder as secondary to his service-
connected below the knee right leg amputation.  A December 
1987 Board decision denied service connection for a right 
shoulder disorder and a low back disorder as secondary to the 
below the knee right leg amputation.  That decision is final.  
38 U.S.C.A. § 7104(b)(West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1100 (2000).

An August 1988 rating decision declined to reopen the 
veteran's claim for a low back disorder, and a September 1988 
rating decision declined to reopen the veteran's claim for a 
right shoulder disorder on the basis of new and material 
evidence.  The veteran was informed of the rating decisions 
and appellate rights, but did not appeal.  An April 1993 
rating decision declined to reopen a previously denied claim 
for service connection for a back disorder on a secondary 
basis.  While the veteran initiated appellate review of the 
April 1993 rating decision, he did not submit a substantive 
appeal.  Both the September 1988 and April 1993 rating 
decisions are final.  See 38 U.S.C.A. §§ 5108, 7105.

A final decision cannot be reopened and reconsidered by the 
VA unless new and material evidence is presented.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  Reviewing a final decision based 
on new and material evidence is a multiple step process.  See 
Elkins v. West, 12 Vet. App. 209, 214-9 (1999).  First, the 
Board must determine whether the evidence submitted since the 
prior decision is new and material, which will be discussed 
below.  If "the Board finds that no such evidence has been 
offered, that is where the analysis must end."  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  Then, if new and 
material evidence has been presented, the claim is reopened 
and must be considered based upon all the evidence of record.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

A United States Court of Appeals for the Federal Circuit 
decision, citing 38 U.S.C.A. § 7104, held that the Board does 
not have jurisdiction over a claim which was previously 
adjudicated, and final, unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
That decision also held that before a final decision is 
reopened the Board must find that new and material evidence 
has been submitted.

For the following reasons and bases, the Board finds that new 
and material evidence has been submitted to reopen the claims 
for secondary service connection for right shoulder and low 
back disorders, but that further development is needed before 
an informed decision can be made.  The underlying rationale 
supporting the December 1987 Board decision that denied 
service connection for a shoulder disorder was that there was 
no evidence that the veteran had a right shoulder disorder as 
a result of his service-connected below the knee amputation.  
Evidence received since the September 1998 rating decision 
that declined to reopen the claim includes a May 1999 
orthopedic examination report noted that the veteran had 
decreased range of motion of the shoulders secondary to 
trauma.  The Board notes that the veteran explained to that 
examiner that he fell while working on a ladder, and his 
prosthesis gave way.  While not clear, the examiner's 
assessment could be construed as supporting the veteran's 
claim that his prosthesis used for his service-connected 
below the knee amputation resulted in a fall, causing a 
chronic right shoulder disorder.  The Board finds that this 
evidence is sufficient to reopen the claim, but further 
information is required before an informed decision can be 
made.

Turning to the veteran's application to reopen his claim for 
service connection for a low back disorder, the April 1993 
rating decision relied heavily on a February 1993 VA 
orthopedic examination report, which attributed most of the 
veteran's low back problems to generalized osteoarthritis, 
and not necessarily to the veteran's below the knee 
amputation.  X-rays of the veteran's spine were obtained at 
the time of his May 1999 VA examination, revealing narrowing 
of the L5-S1 disc space.  The diagnosis of disc disease was 
not before the RO at the time of its 1993 unappealed decision 
and is sufficient to reopen the veteran's claim, but as with 
his claim for service connection for a right shoulder 
disorder, further information is required before an informed 
decision can be made.

For the above reasons, the veteran's claims for service 
connection for a right shoulder disorder and a low back 
disorder have been reopened, and to this extent only, the 
appeals of these two claims have been granted.

III.  38 C.F.R. § 4.30

A total rating may be granted following outpatient treatment, 
effective from the date of outpatient treatment, and 
continuing for a period of one, two, or three months from the 
first day of the month following treatment if the treatment 
of the service-connected disability results in:  (1)  Surgery 
necessitating post hospital convalescence; the initial grant 
of a total rating will be limited to one month with one or 
two extensions of periods of one month each in exceptional 
cases;  (2)  Surgery with severe postoperative residuals 
shown at hospital discharge, such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight bearing prohibited).  Initial grants may be 
for one, two or three months.  (3)  Immobilization by cast, 
without surgery, of one major joint or more shown at hospital 
discharge or performed on an outpatient basis with initial 
grants of one, two or three months.  38 C.F.R. § 4.30 (2000).  
The Court has determined that the inability to return to any 
employment would in fact show a need for continuing 
convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. 
App. 291, 296-297 (1995).

The veteran is premising this claim on outpatient drainage 
performed in October 1998 at a VA facility.  In mid-October 
1998, the veteran called the VA, relating that he had a 
"nub" on his right leg, and that his stump had been painful 
and swollen.  The veteran was later seen, and diagnosed with 
cellulitis.  An incision and drainage was performed a few 
days later, and later in October 1998 the wound was noted to 
not be productive of purulent drainage or erythema.  The 
wound was described as healing well several times in follow-
up records dated in October 1998.  A November 1998 record 
noted that the wound was well healed, and he was to return as 
needed.  No further reference to treatment of the wound is 
contained in treatment records.

Following a careful review of the evidence in this matter, 
the Board finds that the preponderance of the evidence is 
against a temporary total evaluation as a result of 
convalescence for outpatient treatment for a service-
connected disability under 38 C.F.R. § 4.30.  In this 
respect, there is no evidence in the claims files that would 
reflect that the veteran's outpatient incision and drainage 
required convalescence.  The veteran underwent an 
uncomplicated incision and drainage of his a wound due to 
cellulitis of the right below-the-knee stump.  There is no 
indication of severe postoperative residuals such as an 
incompletely healed surgical wound, a stump of a recent 
amputations (the veteran's below-the-knee amputation was 
performed years ago and is compensated by his service-
connected rating of 40 percent), therapeutic immobilization 
of one major joint or more, application of a body cast, or 
the necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or immobilization by cast, without 
surgery, of one major joint or more, or immobilization of a 
major joint.  The wound was consistently described as healing 
well, and indeed, two weeks after the procedure, it was 
characterized as well healed.  Ultimately, none of the 
criteria for which a convalescent rating have been met under 
the criteria listed at 38 C.F.R. § 4.30.  As such, the Board 
must find that the preponderance of the evidence is against 
this claim.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

New and material evidence having been submitted, the claim 
for service connection for a right shoulder disorder is 
reopened.

New and material evidence having been submitted, the claim 
for service connection for a low back disorder is reopened.

A temporary total rating based upon convalescence under 
38 C.F.R. § 4.30 due to outpatient surgery performed in 
October 1998 is denied.


REMAND

By way of background, the veteran was operating a bulldozer 
in North Korea in March 1952 when it turned over.  His right 
leg was thereafter amputated below the knee at a MASH unit.  
As a result of his combat service in Korea, the veteran was 
awarded the Combat Infantry Badge, as noted in his May 1953 
DD 214.  Service connection was granted for the right below-
the-knee amputation by a July 1953 rating decision.  

A May 1978 Board decision granted service connection for 
chondromalacia of the left patella as secondary to the 
service-connected amputation of the right leg.  An August 
1978 rating decision implemented the Board decision, 
assigning a 10 percent evaluation to the veteran's left knee 
disability, which has continued to the time of this current 
claim.  While a February 1990 rating decision specifically 
denied service connection for arthritis of the left knee, an 
April 1993 rating decision recognized arthritis as part of 
the veteran's service-connected left knee disability.

As a result of this claim, the veteran was provided a VA 
examination in May 1999.  Range of motion of the left knee 
was from 0 to 140 degrees, with tenderness.  The examiner 
stated that the joint was painful at the extremes of range of 
motion studies.  The examiner also stated that there was 
severe medial and lateral laxity of the left knee.

In October 1999, the veteran sought VA treatment for his left 
knee problems.  He complained of left knee pain and constant 
discomfort, which had worsened over the years.  Objectively, 
there was slight effusion and slight valgus alignment, which 
could be corrected to neutral with varus stress.  Range of 
motion was from 0 to 110 degrees, and there was pain with 
patellar compression.  There was median joint line pain.  
Looking at the above, the Board finds that the medical 
evidence is not necessarily consistent.  In this regard, 
while severe laxity was noted in May 1999, no comment on 
laxity was made in the October 1999 treatment record.  If 
laxity had continued to be severe, it would seem that the 
clinician that recorded the October 1999 note would have made 
some notation regarding the laxity or instability.  It is the 
Board's judgment that a more complete VA orthopedic 
examination is warranted.

The Board also finds that the requested VA orthopedic 
examination should also address the question of whether the 
veteran's right below-the-knee amputation caused or 
aggravated his low back disability, to include disc disease 
at L5-S1.  Allen, supra.

In view of the foregoing, these claims are REMANDED for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for his left knee, low back, and 
right shoulder disorders since October 
1999.  After securing any necessary 
release, the RO should obtain these 
records (not already in the claims 
folder) and associate them with the 
record.  If the search for such records 
have negative results, documentation to 
that effect from each of such contacted 
entities should be placed in the claim 
file.

2.  The RO is requested to afford the 
veteran an orthopedic examination to 
ascertain the nature and etiology of any 
right shoulder and low back disorders 
that may be present, and to evaluate the 
current severity of the veteran's 
service-connected arthritis and 
chondromalacia of the left knee.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
must be conducted.  The examiner is 
requested to review the veteran's claims 
file and opine whether it is at least as 
likely as not that any right shoulder or 
low back disability that is demonstrated 
was caused or aggravated (worsening of 
underlying condition) by his service 
connected right below-the-knee 
amputation.  The complete rationale for 
each opinion expressed should be set 
forth after a review of the record and 
examination of the veteran.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2000), the claims file 
must be made available to the examiner 
for review.

As to the veteran's left knee disability, 
the examiner must comment on the presence 
or absence of instability or subluxation, 
along with the degree of any instability 
or subluxation (i.e., slight, moderate, 
severe) and perform full range of motion 
studies.  In accordance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 
orthopedic examination report should 
cover any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any additional 
limitation of motion of the left knee.  
If the veteran describes flare-ups of 
pain, the orthopedic examiner should 
offer an opinion as to whether there 
would be additional limits on functional 
ability during the flare-ups and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature of any additional 
disability during a flare-up, that fact 
should be stated.  All examination 
findings and a complete rationale for 
each opinion expressed should be set 
forth. 

3.  The RO should undertake a review of 
the record and accomplish any additional 
actions required by the Veterans Claims 
Assistance Act of 2000.

4.  The RO is requested to readjudicate 
the veteran's claims for secondary 
service connection for right shoulder and 
low back disorders and for a rating in 
excess of 10 percent for a left knee 
disorder.  With respect to the left knee, 
the RO is also asked to apply VA General 
Counsel Opinions 23-97 and 9-98, which 
provide that separate evaluations may be 
assigned for a knee disorder that is 
manifested both by subluxation or lateral 
instability and X-ray evidence of 
arthritis with painful motion.  

5.  Thereafter, the RO must readjudicate 
the veteran's claims for a total 
disability rating based upon individual 
unemployability due to service-connected 
disabilities.

6.  If any of the veteran's claims are 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision, and they should then be 
afforded the applicable time to respond.

The purpose of this REMAND is to obtain additional 
development and to provide due process, and the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



